t c memo united_states tax_court robert conrad eanes ii petitioner v commissioner of internal revenue respondent docket no filed date robert conrad eanes ii pro_se fred be green jr for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes ‘all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar additions to tax sec sec sec year deficiency a a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number ‘in his answer respondent conceded the additions to tax under sec_665l1 a and claimed increased additions to tax under sec_6651 for and of dollar_figure and dollar_figure respectively after concessions ’ the issues for decision are whether petitioner is liable for self-employment_tax for each year at issue except whether petitioner is liable for additions to tax for failure_to_file returns for each year at issue pursuant to sec_6651 and whether petitioner is liable for additions to tax for failure to make estimated_tax payments for each year at issue except and pursuant to sec_6654 prior to trial petitioner and respondent entered into a stipulation of settled issues wherein petitioner conceded deficiencies without regard to self-employment_tax of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the parties agree there is no deficiency in income_tax due from petitioner for without regard to self-employment_tax and that petitioner is not liable for self-employment_tax for at trial petitioner orally conceded that he received self-employment_income during the years at issue but asserted that he was not liable for the self-employment_tax on that income petitioner also conceded all remaining matters in dispute except for the issues for decision in this opinion - - findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts by this reference petitioner robert conrad eanes ii resided in henderson nevada at the time the petition was filed during the years at issue petitioner was self-employed and earned schedule c profit or loss from business income in amounts sufficient to require the filing of a federal_income_tax return for each year at issue petitioner however did not file a federal_income_tax return or an application_for extension of time to file his federal_income_tax returns for any of the years at issue using payor information returns forms respondent reconstructed petitioner’s self-employment_income and determined that petitioner is liable for self-employment taxes as follows net_earnings sch c from self-employment year income self-employment_tax dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent issued a notice_of_deficiency for through on date and a notice_of_deficiency for through on date q4e- prior to trial respondent prepared and stipulated the following revised computations of petitioner’s net_earnings_from_self-employment as well as the income_tax deficiencies and additions to tax allegedly owed by petitioner for all years at issue revised net revised additions to earnings from revised self- deficiencies tax revised year self-employment employment_tax incl se tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number opinion self-employment_tax the first social_security act ch 49_stat_620 was enacted as part of a program to provide retirement benefits to qualifying individuals who no longer were employed today such benefits are funded primarily from taxes paid_by employers employees and self-employed individuals under the federal_insurance_contributions_act fica ch 68a stat and the self-employment_contributions_act_of_1954 seca ch 68a stat see secs -respondent stipulated that petitioner had schedule c profit or loss from business income of dollar_figure schedule c expenses of dollar_figure and no liability for self-employment_tax for - - sec_1401 imposes a tax on the self-employment_income of every individual for old age survivors disability insurance and hospital insurance see sec_1401 and b beachy v commissioner tcmemo_2000_125 greene v commissioner tcmemo_2000_26 sec_1_1401-1 income_tax regs self- employment income means the net_earnings_from_self-employment derived by an individual sec_1402 net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 see also sec_1 a - income_tax regs self-employment_tax is assessed and collected as part of the income_tax must be included in computing any income_tax deficiency or overpayment for the applicable tax period and must be taken into account for estimated_tax purposes see sec_1_1401-1 income_tax regs petitioner does not dispute that he received self-employment_income as determined by respondent petitioner disputes only whether he is required to pay self-employment_tax petitioner contends that since self-employment_tax is merely a contribution he may choose whether or not to pay it according to petitioner a contribution is a voluntary payment petitioner bears the burden of proving that respondent’s -- - determinations are erroneous see rule a 290_us_111 ’ petitioner’s argument focuses on the use of the word contributions in seca’s title and relies upon what petitioner claims is its plain meaning petitioner’s argument is misplaced webster’s collegiate dictionary defines contribution among other things as a payment as a levy or tax imposed by military civil or ecclesiastical authorities usually for a special or extraordinary purpose webster’s collegiate dictionary 10th ed the use of the term contributions in seca’s title is consistent with the definition cited above self-employment_tax is a tax imposed by the united_states government for a special purpose ie to fund social_security and hospital insurance benefits the taxation regime established by seca has been upheld as constitutional see 211_f2d_375 5th cir egan v commissioner tcmemo_1980_560 affd without published opinion 9th cir sec_1401 imposes a tax on income earned from self- employment in order to fund the payment of social_security and although respondent claimed increased additions to tax under sec_6651 in his answer as to which he bears the burden_of_proof see rule a the issue is moot since respondent has conceded that petitioner’s liability for the sec_6651 addition_to_tax for and is lower than that determined in the notice_of_deficiency - hospital insurance benefits to self-employed persons the obligation to pay self-employment_tax is mandatory if the requirements of sec_1401 are met as they are in this case we hold therefore that petitioner is liable for self-employment_tax as modified by respondent additions to tax under sec_6651 a sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see sec_665l1 a 469_us_241 38_f3d_440 9th cir harris v commissioner tcmemo_1998_332 a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference toward filing see united_states v boyle supra petitioner concedes he did not file federal_income_tax returns or applications for extensions of time to file for through petitioner contends that he did not file returns because he did not have money to pay the taxes he owed at the time the returns were due and it was his understanding that the --- - returns and the taxes owed had to be submitted simultaneously petitioner states that he never had any willful intent not to file and that he knew that he was going to have to file a taxpayer’s inability to pay federal income taxes does not constitute reasonable_cause for failure_to_file a timely return see stokes v commissioner tcmemo_1989_661 citing fitch v commissioner t c memo see also 25_tc_1100 revd on another issue 259_f2d_300 5th cir 21_tc_1012 since petitioner introduced no evidence of any legitimate reason for his failure_to_file timely returns we hold that he did not have reasonable_cause for his failure_to_file as required by sec_6651 and that therefore petitioner is liable for the additions to tax as revised by respondent sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual sec_6654 unless a statutory exception applies the addition_to_tax under sec_6654 is mandatory see sec_6654 e 91_tc_874 75_tc_1 see also 33_tc_1071 this section --- - has no provision relating to reasonable_cause and lack of willful neglect it is mandatory and extenuating circumstances are irrelevant none of the statutory exceptions under sec_6654 applies in this case respondent determined that petitioner is liable for an addition_to_tax under sec_6654 for each tax_year at issue he subsequently conceded however that petitioner is not liable for the addition_to_tax under sec_6654 for and petitioner conceded at trial that he did not make any payments of estimated_tax since petitioner was required to make estimated_tax payments for all of the years at issue except and and he failed to do so respondent’s determination as modified is sustained to reflect the foregoing and the concessions of the parties decision will be entered under rule
